Citation Nr: 0409475	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  03-31 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 RO decision that denied special 
monthly pension based on a need for regular aid and 
attendance or on account of being housebound.  


FINDINGS OF FACT

1.  The veteran has been assigned a permanent and total 
disability rating for       non-service-connected pension 
purposes due to multiple conditions.

2.  The veteran is not totally blind or near totally blind, 
not a patient in a nursing home, and not bedridden.  He is 
able to adequately attend to the needs of daily living 
without the regular assistance of another person, and he is 
able to protect himself from the hazards and dangers inherent 
in his daily environment.

3.  The veteran does not have a single permanent disability 
ratable at 100 percent disabling, plus additional disability 
ratable at 60 percent or more.  He also is not substantially 
confined to his dwelling or immediate premises as a result of 
his disabilities.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance or by reason of being 
housebound have not been met.  38 U.S.C.A. §§ 1502, 1521 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from April 1951 
to April 1953.

In May 1997, the RO granted an extraschedular permanent and 
total disability rating for non-service-connected pension 
purposes, effective August 1995.  

In September 2001, the veteran filed an application for 
special monthly pension by reason of being in need of regular 
aid and attendance or on account of being housebound.  In 
support of his claim, he submitted a VA Form 21-2680, 
Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance.  The report was completed in 
September 2001 by C. M. Morales Pagan, M.D., who opined that 
the veteran required daily personal health care service.  He 
had arthritis problems in both legs and varicose veins.  The 
report also noted that he had back problems, arterial 
hypertension, and major depression with anxiety.  

In December 2001, a VA mental examination was conducted.  The 
VA examiner noted that he the veteran's claims folder was 
reviewed carefully.  The veteran indicated that he had not 
received psychiatric treatment since 1994.  He was now 
undergoing a very tense legal situation involving his son, 
and he had traveled to New York to visit him.  Mental status 
examination revealed that the veteran came into the interview 
casually dressed and groomed.  He reported that his family 
situation had provoked anxiety and obviously caused a lot of 
preoccupation regarding his son's future.  He was not 
delusional, not hallucinating, not suicidal or homicidal.  He 
affect was adequate, and mood anxious.  He was fully 
oriented, and his memory and intellectual functioning were 
adequate.  Insight was poor.  The report concluded with a 
diagnosis of anxiety disorder, not otherwise specified, with 
some depression.  The report noted a Global Assessment of 
Functioning (GAF) score of 60 to 65.

In December 2001, a VA examination for joints was conducted.  
The report noted the veteran's complaints of cervical, knee, 
ankle, and shoulder joint pain.  He could walk unassisted, 
but used a one-point cane to prevent falls due to occasional 
weakness.  He had a normal gait cycle.  In discussing 
limitations on his daily activities due to arthritis, the 
veteran indicated that he cannot lift heavy objects, and 
cannot change the oil or oil filter of his car.  The 
diagnoses were moderate degenerative joint disease of the 
hands, feet and shoulders; moderate to severe joint disease 
of the lumbar spine; and degenerative joint disease of the 
hips by arthritic bone survey.  

In December 2001, a VA aid and attendance examination was 
conducted.  The report noted that the veteran arrived in a 
private car accompanied by his wife and neighbor.  He was not 
hospitalized, bedridden, or wheelchair ridden, and was able 
to walk alone with the assistance of a walking cane.  As for 
his eyesight, the report noted that his refraction error was 
corrected with eyeglasses.  The VA examiner noted that the 
veteran was independent to his daily needs, with some 
limitation to squatting and bending.  On a typical day, he 
remained at home sitting all day, with occasional walks in 
the home premises.  There was mild limitation of motion due 
to weakness, but satisfactory coordination and balance.  
Propulsion was slow, limping, using a walking cane for short 
distances only.  

In January 2002, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
him of evidence needed to support his claim for special 
monthly pension based on aid and attendance and housebound 
benefits.  He was requested to identify medical treatment 
providers he had seen for his condition, and was told the VA 
would attempt to obtain identified records.

A private treatment report, dated in January 2002, noted that 
the veteran has arterial hypertension and major depression 
with anxiety.  

An August 2002 statement by a private doctor, Rosa A. Coca 
Rivera, M.D., notes the veteran had various disorders 
including peripheral vascular disease, disc disease thoughout 
the spine, degenerative joint disease, anemia, hypertension, 
and major depression with anxiety.  The doctor opined that 
the veteran was housebound.

A VA examination for aid and attendance or housebound status 
was conducted in November 2002.  The examiner described 
various conditions.  Diagnoses included degenerative joint 
disease of the spine by history, hiatal hernia with 
gastroesphageal reflux, and arterial hypertension.  The 
veteran came to the examination with his wife by private car.  
It was noted he was not bedridden.  He had no major visual 
problems.  The veteran reported he spent his day around his 
house.  He described how he took care of his own daily 
personal care functions.

A November 2002 VA spine examination diagnosed moderate to 
severe degenerative joint disease of the lumbar spine.  

At a December 2002 VA peripheral nerve examination, the 
veteran was noted to use a cane.  Diagnoses included cervical 
and lumbar spondylosis, clinical cervical cord compression 
syndrome, and no clinical evidence of peripheral neuropathy.  
An EMG study later that month was compatible with 
degenerative joint disease and negative for radiculopathy or 
neuropathy. 

In January 2003, the RO issued a decision that denied special 
monthly pension based on a need for regular aid and 
attendance or on account of being housebound.  The RO noted 
multiple non-service-connected disabilities including: 
anxiety disorder, not otherwise specified, with some 
depression, evaluated as 30 percent disabling; lumbar 
paravertebral myositis with clinical bilateral S1 
radiculopathy, moderate to severe degenerative joint disease, 
evaluated as 20 percent disabling; degenerative joint disease 
of the hands, feet, knees and hips, evaluated as 20 percent 
disabling; bilateral shoulder adhesive capsulitis, with 
degenerative joint disease, evaluated as 10 percent 
disabling; and gastroesophageal reflux, status post posterior 
cervical lipoma excision, hypertension, and a dental 
condition, all rated as noncompensable (0 percent).  The 
combined disability evaluation was 60 percent.



II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim.  Pertinent 
medical records have been obtained, and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

One of the requirements for basic non-service-connected 
pension is that a veteran be permanently and totally 
disabled.  There are income limits for a veteran found to be 
entitled to basic pension benefits based on being permanently 
and totally disabled.  Higher income limits apply for special 
monthly pension based on a need for regular aid and 
attendance or being housebound.  38 U.S.C.A. §§ 1502, 1521.

A person will be considered to be in need of regular aid and 
attendance if the person is a patient in a nursing home, 
helpless or blind, or so nearly helpless or blind as to need 
or require the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  Determinations as 
to need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (not including 
adjustment of appliances that normal persons would be unable 
to adjust without aid); an inability to feed himself through 
loss of coordination of the upper extremities or through 
extreme weakness; an inability to attend to wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition that, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352.

In the case of a veteran entitled to a pension who does not 
qualify for increased pension based on the need for regular 
and attendance, an increase in pension is authorized where 
the veteran has certain additional severe disabilities or is 
permanently housebound.  The requirements for this increase 
in pension are met where, in addition to having a single 
permanent disability rated as 100 percent under the regular 
schedular evaluation, without resort to individual 
unemployability, the veteran: (1) has additional disability 
or disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is "permanently 
housebound" by reason of disability or disabilities.  The 
requirement of permanently housebound is that a veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. §§ 1502(c), 1521(e); 38 
C.F.R. § 3.351(d).

Regarding the claim for aid and attendance benefits, the 
evidence indicates that the veteran is not blind or so nearly 
blind, nor is he confined to a nursing home, and thus he does 
not qualify for the benefit on this basis.  As to a claimed 
factual need for aid and attendance, the recent VA 
examinations indicate that the veteran is able to perform his 
own personal care functions.  While a private doctor said the 
veteran was in need of assistance of another, findings on 
later VA examinations clearly refute this notion.  The 
evidence as a whole shows the veteran does not have physical 
or mental impairment of a nature as would require the regular 
assistance of another to protect him from the hazards in his 
daily environment.  In sum, the evidence establishes that 
veteran's ailments do not necessitate the regular aid and 
attendance of another person.

Insofar as housebound benefits are concerned, a private 
doctor said the veteran was housebound, but the medical 
evidence as a whole, including multiple VA examinations, 
indicate that the veteran's disabilities do not cause him to 
be confined to his premises.  He travels away from his home 
as needed.  Pension benefits at the housebound rate may also 
be paid if the veteran has a single disability rated or 
ratable at 100 percent, and additional disability rated at 60 
percent.  In the present case, the veteran does not have a 
single disability rated or ratable at 100 percent.  Thus, the 
requirements for housebound benefits are not met.

The preponderance of the evidence is against the claim for 
special monthly pension by reason of being in need of aid and 
attendance or on account of being housebound.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance or on housebound status is denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



